Name: Regulation No 158/67/EEC of the Commission of 23 June 1967 determining the coefficients of equivalence between the qualities of cereals offered on the world market and the standard quality for which the threshold price is fixed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 113 2536/67 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 27.6.67 REGULATION No 158/67/EEC OF THE COMMISSION of 23 June 1967 determining the coefficients of equivalence between the qualities of cereals offered on the world market and the standard quality for which the threshold price is fixed mentioned in this Regulation are offered in the world market, the Commission must be able to apply different or new coefficients of equivalence until such time as this Regulation is revised ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Cereals : HAS ADOPTED THIS REGULATION : Article 1 With a view to determining the c.i.f. price of cereals , the adjustments referred to in Article 13 (2) of Regulation No 120/67/EEC shall be made by applying the coefficients of equivalence listed in the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 120/67/EEC1 of 13 June 1967 on the common organisation of the market in cereals, and in particular Article 13 (4) thereof; Whereas Article 13 (2) of the above-mentioned Regulation provides that c.i.f. prices for cereals shall be adjusted for any differences in quality as compared with the standard quality for which the threshold price is fixed by means of a coefficient of equivalence; Whereas threshold prices must be fixed for standard qualities set out in Council Regulation No 129/67/EEC2 of 13 June 1967 determining standard qualities for common wheat, rye, barley, maize and durum wheat for the 1967/68 marketing year, and Council Regulation No 130/67/EEC3 of 13 June 1967 determining standard qualities for certain cereals and certain classes of flours, groats and meal and the rules for fixing threshold prices for these classes of products ; Whereas it is appropriate in determining coefficients of equivalence to take as a basis the characteristics and prices of the different qualities of cereals usually offered on the world market ; Whereas, if the price disparities between the different qualities of cereals offered no longer correspond to those taken as a basis for determining the coefficients of equivalence, or if any qualities of cereals not Article 2 1 . The Commission may, exceptionally, apply coefficients of equivalence different from those listed in the Annex to this Regulation if the price disparities between the different qualities of cereals offered do not correspond to those taken as a - basis for determining these coefficients of equivalence . In this case the c.i.f. price shall be determined by means of coefficients of equivalence corresponding to the Commission's assessment of the different qualities of cereals offered at the time. 2. If qualities of cereals not listed in the Annex to this Regulation are offered on the world market, the Commission may apply coefficients of equivalence derived from those listed in that Annex, taking into account the price disparities between the qualities of cereals in question and the qualities of cereals listed in the Annex to this Regulation, and also the characteristics of these various cereals . 1 OJ No 117, 19.6.1967, p . 2269/67. 2 OJ No 120, 21.6.1967, p . 2352/67. 3 OJ No 129, 21.6.1967, p . 2356/67. 114 Official Journal of the European Communities the coefficients provisionally used by the Commission . 3 . However, the provisions of paragraphs 1 and 2 ' may be applied only for a period of twenty-one days for any one coefficient of equivalence. "Within this time limit the Annex to this Regulation must be revised in accordance with the procedure laid down in Article 26 of Council Regulation No 120/67/EEC. However, this revision shall not affect the validity of Article 3 This Regulation shall enter into force on 1 July 1967. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 June 1967. For the Commission The President Walter HALLSTEIN Official Journal of the European Communities 115 ANNEX Coefficient of equivalence in units of account per '000 kg Country of origin Description of cereal quality Amount to be deducted from the price for the cereal quality Amount to be added to the price for the cereal quality COMMON WHEAT USA Red Winter Garlicky II + HI Red Winter 1 + II Western White II Soft White II Hard Winter I + II (without guaranteed protein content) Dark Hard Winter I + II (without guaranteed protein content) Northern Spring I + II Red Spring I + II Dark Northern Spring I + II Dark Northern Spring III Hard Winter I + II (guaranteed 14% protein content) Dark Hard Winter I + II (guaranteed 14% protein content) 2-50 3-75 3-75 3-75 9-00 9-00 10-50 10-50 12-00 ' 10-50 12-00 12-00 Canada Manitoba I Manitoba II Manitoba III Manitoba IV Canada V 12-50 12-00 10-50 9-00 6-00 Argentina Southern Wheat (Bahia Blanca, Necochea) Up River (Rosa Fee) Down River (Buenos Aires) 9-00 9-00 9-00 Australia Faq Western Semi Hard II 5-75 6-75 9-00 Great Britain English Milling 0 0 Sweden 0 0 Bulgaria 2-25 USSR Type 431 DURUM WHEAT 9-00 Canada Canada Western Amber Durum I Canada Western Amber Durum II 3-23 2-75 Canada Western Amber Durum III 0 0 Canada Western Amber Durum IV extra 0 0 Canada Western Amber Durum IV 2-00 USA Hard Amber Durum I Hard Amber Durum II Hard Amber Durum III 0 0 1-00 4-00 Argentina Candeal Taganrog 0 0 Morocco 5-00 Tunisia 0 0 Iraq Faq Italiano 8-00 2-00 116 Official Journal of the European Communities Country of origin Description of cereal quality Coefficient of equivalence in units of account per '000 kg Amount to be deducted from the price for the cereal quality Amount to be added to the price for the cereal quality Syria Faq 8-00 Italiano 2-00 Turkey Anatolie 8-00 Thrace 6-00 Greece AA 0 0 A 1 2 A 2 4 A 3 6 Not specified 3 Israel 0 0 Spain 3-00 RYE USA USA II 0 0 USA III 0-50 Plump 0 0 Canada Western I + II 0 0 Western II 1-50 Argentina Plata 0 0 Denmark 0 0 USSR 0 . 0 Sweden 0 0 Turkey 0 0 BARLEY USA USA II 0 0 USA III 1-25 USA IV 2-50 USA V 4-00 Western I + II 45 lb/bushel or better 0 0 USA II Two Row 1-25 Canada Western Two Row I + II 1-25 Feed I + II 1-25 Feed III 2-00 Argentina Plata 62/63-64/65 kg/hi Ã  Plata 65/66-66/67 kg/hi 0-75 Plata 67/68-68/69 kg/hi 1-25 Australia Chevalier V 0 0 Chevalier III + IV 1-25 Beecher Barley 0-75 Queensland Two Row 1-25 North Africa (Algeria, Tunisia, Morocco) 3 ·00 Official Journal of the European Communities 117 Coefficient of equivalence in units of account per '000 kg Country of origin Description of cereal quality Amount to be deducted from the price for the cereal quality Amount to be added to the price for the cereal quality Turkey White Barley Bigarree 2-00 3-00 Iraq 4-00 Syria Bigarree of less than 64 kg/hi White Barley and Bigarree 64/65 kg/hi 4-00 2-50 Norway 0 0 Sweden 0 0 Denmark 0 0 USSR Baltic Black Sea 0 0-75 0 Great Britain 63 to 65 kg/hi 67 kg/hi or more OATS 1-00 0 USA Extra Heavy White Oats I + II 38-40 lb Heavy White Oats I + II 36 lb 0 0 1-00 Canada Western Oats , I, II , III extra 0 0 Extra No 1 Feed and No 1 Feed 0 0 Argentina Plata 0 0 Australia Victorian Feed Oats 0 0 Western Oats I + II 0 0 Denmark 0 0 Great Britain 0 0 USSR 0 0 Sweden 0 0 Finland MAIZE 0 0 USA Yellow Corn I + II Yellow Corn III Yellow Corn IV Yellow Corn V 0 0 0-50 1-00 2-00 White Corn I + II 0 0 White Corn III 0-50 White Corn IV 1-00 White Corn V 2-00 Argentina Plata 1-25 Uruguay 0 0 Paraguay . 1-25 Brazil 1-25 118 Official Journal of the European Communities ' Coefficient of equivalence in units of account per ' 000 kg Country of origin Description of cereal quality Amount to be deducted from the price for the cereal quality Amount to be added to the price for the cereal quality Mexico 1-25 Union of South Africa Yellow Flint White Dant 1-25 1-25 Rhodesia/ Nyasaland Yellow White 1-25 1-25 Angola Yellow Round 0 0 Kenya Yellow 0 0 Morocco 0 0 Burma 0 . 0 India . 0 . 0 Indonesia 0 0 Bulgaria 0 0 Yugoslavia 0 0 Romania 0 0 USSR SORGHUM 0 0 USA US Grain Sorghum Yellow II 0 0 Argentina Granifero 0 0 Mexico MILLET 0 0 Argentina 0 0 Australia BUCKWHEAT 0 0 USA 0 0 Canada 2-00 Brazil 5-00 Union of South Africa 0 0 Poland 0 0